14 F.3d 603NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Ronald Russell SMITH, Defendant-Appellant.
No. 93-6441.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1993.

Before RYAN and SUHRHEINRICH, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
Defendant appeals his conviction of wire fraud and his sentence of 115 months in prison.  In computing the sentence, the district court relied on  United States v. Osborne, 948 F.2d 210 (6th Cir.1991), as guidance for calculating an upward departure from the sentencing guideline range.  Finding that a criminal history range of VI did not adequately reflect defendant's history, the court hypothesized a criminal history range of X.  The calculation of an upward departure by hypothesizing a criminal history range more than VI approved in United States v. Osborne, supra, is no longer valid.   United States v. Carr, 5 F.3d 986 (6th Cir.1993).  Defendant and the government now jointly move to remand this case for resentencing.


2
It therefore is ORDERED that the motion for remand is granted, the October 25, 1993, judgment is vacated and this case is remanded for resentencing in accordance with United States v. Carr, supra.